This appeal is prosecuted from what purports to be an order or decree of the probate court and which appears on page 5 of the record. Said decree amounts to nothing more than a holding that a certain plea of the defendant was sustained. There is nothing to indicate a final disposition of the cause, and it is not such a final decree that will support an appeal under section 6078 of the Code of 1923. Nor is it of the character of interlocutory judgments or decrees as will authorize an appeal therefrom as provided by other provisions of the statute.
The appeal is dismissed.
ANDERSON, C. J., and GARDNER, BOULDIN, and FOSTER, JJ., concur. *Page 291